Citation Nr: 1340813	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that in a December 2011 statement the Veteran mentioned that he often wonders whether his chronic obstructive pulmonary disease or bladder cancer were related to jet fuel exposure.  If he wants to file a claim for the noted disorders, he should do so with specificity at the RO.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Competent and credible evidence indicates that the Veteran's bilateral hearing loss is related to service.

2.  Competent and credible evidence indicates that the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran asserts that he currently suffers from hearing loss and tinnitus resulting from excessive noise exposure during his active duty in the Navy.  

The Veteran's service treatment records (STRs) were not located by the National Personnel Records Center (NPRC).  The RO notified the Veteran in a January 2011 letter that the NPRC was unable to locate his STRs, and in the rating decision, the RO stated that the STRs may have been destroyed in a fire that occurred at the NPRC in 1973.  

With the Veteran's STRs missing, VA must give careful attention to its duty to assist the Veteran and to its heightened obligation to consider the benefit-of-the-doubt rule.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (discussing the duty to advise appellant that, even though his service records could not be found, alternate methods of supporting the claim would be considered); O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (explaining a heightened obligation to consider carefully the benefit-of-the-doubt rule when service medical records are unavailable).

The Veteran's DD Form 214 shows his military specialty was related to an airplane mechanic helper.  The Veteran elaborates on his in-service duties and the consequent noise exposure in three letters.  In the letters, he writes about details regarding his work as an aircraft fuels technician assigned to work on the flight decks of aircraft carriers in the United States and abroad.  The Veteran describes the noise exposure he experienced due to fueling aircraft on flight decks while aircraft were "under power" and "extremely noisy" and in the vicinity of other aircraft that were also under power.  In a VA Form 9 attachment, he notes that he did not have any hearing problems before entering the Navy, but since his discharge, he has had hearing problems which have affected him in work and social situations.  In the 2010 letter and the August 2011 letter, the Veteran writes about how he complained of ringing in his ears during a pre-discharge medical examination but never gave much thought to hearing damage.  The Board finds that the details the Veteran provided in his letters are credible and consistent with his duties as an airline mechanic helper.  

In a February 2011 VA examination, the Veteran was shown to suffer from a bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.  In this regard, the Veteran had measured puretone threshold values exceeding 40 decibels at 2000 through 4000 Hertz.  The VA examiner also notes that the Veteran currently has constant tinnitus that the Veteran reports had its onset during military service.  Accordingly, the Veteran has current hearing loss and tinnitus disabilities.  Thus, the question in this case is whether the Veteran's current hearing loss and tinnitus disabilities are related to his military service.  On this question, the record contains two medical opinions.  

In February 2011, the VA examiner concluded that, without medical records from the Veteran's military service, a medical opinion could not be rendered without resorting to speculation.  Conversely, in a July 2010 statement, a private audiologist opined that given the Veteran's extensive history of noise exposure while in the military, "the noise on the flight deck is a contributory cause of his tinnitus and high-frequency hearing loss in both ears."  

In this case, STRs are not available and the Veteran has credibly reported noise exposure and tinnitus beginning during service.  The VA examiner was unable to render an opinion as to whether hearing loss or tinnitus were related to service, and a private audiologist opined that the Veteran's in-service noise exposure contributed to his current hearing loss and tinnitus.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether hearing loss and tinnitus are related to service has been reached in this case.  Accordingly, the benefit of the doubt rule will therefore be applied, and service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).  .


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board notes that the April 2011 rating decision also denied service connection for hypertension.  In a letter received in January 2012, described by the Veteran as an attachment to his VA Form 9, the Veteran noted that he had no problem with high blood pressure prior to service but was told at discharge he had high blood pressure.  He indicated that he wished to "reopen" the claim for hypertension.  As this document was described as an attachment to his appeal to the Board on VA Form 9, the Board will liberally construe his statement as sufficient to constitute a Notice of Disagreement with the April 2011 denial of service connection for hypertension.  Accordingly, remand for issuance of a Statement of the Case (SOC) is necessary.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  After the RO/AMC has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue an SOC that addresses the issue of entitlement to service connection for hypertension so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


